Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-24218-CIV-ALTONAGA/Goodman

  ANNETTE BARNES, et al.,

         Plaintiffs,
  v.

  CS MARKETING LLC, et al.,

        Defendants.
  __________________________/

                                             ORDER

         THIS CAUSE came before the Court on Defendants’ Joint Motion to Stay [ECF No. 60],

  filed December 10, 2019. This case turns in part on what constitutes an automatic telephone

  dialing system (“ATDS”) under the Telephone Consumer Protection Act (“TCPA”). Defendants

  request the Court stay this case pending the issuance of guidance by the Federal Communication

  Commission (“FCC”) governing what constitutes an ATDS under the TCPA; and the Eleventh

  Circuit’s resolution of the appeal in Glasser v. Hilton Grand Vacations Co., LLC, No. 18-14499

  (appeal filed October 24, 2018, oral argument held December 6, 2019), which also relates to what

  constitutes an ATDS. (See generally Mot.). The Court has carefully considered the Motion,

  Plaintiffs’ Response in Opposition [ECF No. 68], Defendants’ Reply [ECF No. 70], and applicable

  law.

          Recently, Magistrate Judge Jonathan Goodman entered an order staying Reyes v. BCA

  Financial Services, Inc., No. 16-24077-Civ-Goodman, a similar TCPA case. (See Reyes, No. 16-

  24077-Civ, Order Granting Defendant’s Motion to Stay Proceedings [ECF No. 200]). Judge

  Goodman stayed Reyes pending a ruling from the FCC clarifying the definition of an ATDS under

  the TCPA. (See Order). In his Order, Judge Goodman noted several judges in this District have
Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 2 of 6
                                                 CASE NO. 19-24218-CIV-ALTONAGA/Goodman


  stayed similar TCPA suits while awaiting the FCC’s promulgation of a revised definition of an

  ATDS. (See id. (citing Buhr v. ADT, Inc., No. 18-80605-Civ, Order Granting Motion to Stay [ECF

  No. 40] filed July 25, 2018 (S.D. Fla. 2018); and Secure v. Ultimate Fitness Group, LLC, No. 18-

  20483-Civ, Order Granting Motion to Stay [ECF No. 64], filed March 18, 2019 (S.D. Fla. 2019)).

  On July 15, 2019, the undersigned followed suit in Wijesinha v. Bluegreen Vacations Limited, Inc.,

  No. 19-20073-Civ-Altonaga, and stayed that TCPA case pending the FCC’s decision regarding

  the interpretation of an ATDS and the Eleventh Circuit’s decision in Glasser, No. 18-14499. (See

  Wijesinha, No. 19-20073-Civ, Order Administratively Closing Case [ECF No. 81]).

         It is well accepted that “[t]he District Court has broad discretion to stay proceedings as an

  incident to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997)

  (alteration added; citation omitted); see also Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d

  1234, 1269 (11th Cir. 2001) (“[W]e accord district courts broad discretion over the management

  of pre-trial activities, including discovery and scheduling.” (alteration added; citations omitted)).

  Indeed, “[t]he inherent discretionary authority of the district court to stay litigation pending the

  outcome of [a] related proceeding in another forum is not questioned.” CTI-Container Leasing

  Corp. v. Uiterwyk Corp., 685 F.2d 1284, 1288 (11th Cir. 1982) (alterations added; citations

  omitted). Furthermore, in the “interest of judicial economy” courts can “order a stay of [a]

  proceeding pending the outcome of [an] appeal.” Lozman v. City of Riviera Beach, No. 08-80134-

  CIV, 2011 WL 13107422, at *4 (S.D. Fla. May 4, 2011) (alterations added).

         Plaintiffs brings this putative class action suit against Defendants for alleged violations of

  the TCPA, 47 U.S.C. section 227. (See generally Complaint [ECF No. 1]). Plaintiffs allege

  Defendants commissioned automated telemarketing calls to them and other class members without

  their prior express written consent, under an agreement between Defendants and All Web Leads,



                                                   2
Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 3 of 6
                                                  CASE NO. 19-24218-CIV-ALTONAGA/Goodman


  Inc. (“AWL”), a company Defendants hired to make telemarketing calls on their behalf and for

  their benefit. (See id. 2). 1 The relevant section of the TCPA makes it unlawful for an entity:

                 (A) to make any call (other than a call made for emergency purposes or
                 made with the prior express consent of the called party) using any automatic
                 telephone dialing system or an artificial or prerecorded voice –

                                                 *       *       *

                         (iii) to any telephone number assigned to a paging service, cellular
                         telephone service, specialized mobile radio service, or other radio
                         common carrier service, or any service for which the called party is
                         charged for the call, unless such call is made solely to collect a debt
                         owed to or guaranteed by the United States[.]

  47 U.S.C. § 227(b)(1)(A)(iii) (emphasis and alterations added). Plaintiffs can only succeed —

  either individually or as representatives of a class — if Defendants placed the calls using an ATDS.

         A threshold issue in this litigation is whether the equipment used falls within the definition

  of an ATDS. The parties disagree on this point. (See Resp. 9 (“Plaintiffs allege that All Web

  Leads testified under oath that it used a predictive dialing system of the sort that constitutes an

  ATDS under the TCPA.”); Reply 2 (“AWL denied, at least twice, that their [sic] dialing systems

  satisfied the definition of ATDS under the TCPA . . . .” (alteration added)).

         The TCPA defines the term “automatic telephone dialing system” as equipment that has

  the capacity “(A) to store or produce telephone numbers to be called, using a random or sequential

  number generator; (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)(A)–(B). The FCC is

  authorized to prescribe rules and regulations to implement the requirements of the TCPA,

  including the interpretation of the TCPA’s terms. See id. at § 227(b)(2).

         The FCC’s orders regarding the definition of an ATDS have evolved over time and were




  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.

                                                     3
Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 4 of 6
                                                CASE NO. 19-24218-CIV-ALTONAGA/Goodman


  addressed in ACA International v. FCC, 885 F.3d 687 (D.C. Cir. 2018). In ACA International, the

  court discussed the FCC order In the Matter of Rules & Regulations Implementing the Telephone

  Consumer Protection Act of 1991, 30 F.C.C. Rcd. 7961 (2015). See id. at 693. The court found

  the FCC’s interpretation of an ATDS took the contradictory position “the ‘basic function’ of an

  autodialer is to dial numbers without human intervention, but a device might still qualify as an

  autodialer even if it cannot dial numbers without human intervention.” ACA Int’l, 885 F.3d at 703.

  The FCC order’s “lack of clarity about which functions qualify a device as an autodialer” led the

  court to set aside the FCC’s treatment of those matters. Id.

         Since ACA International, the FCC has twice sought public comment on how to interpret

  and apply the statutory definition of an ATDS. See FCC, Consumer & Governmental Affairs

  Bureau Seeks Comment on Interpretation of the Telephone Consumer Protection Act in Light of

  the D.C. Circuit’s ACA International Decision, 83 Fed. Reg. 26284 (June 6, 2018); and FCC,

  Consumer & Governmental Affairs Bureau Seeks Further Comment on Interpretation of the

  Telephone Consumer Protection Act in Light of the Ninth Circuit’s Marks v. Crunch San Diego,

  LLC Decision, 2018 WL 4801356 (Oct. 3, 2018).

         In addition to the impending FCC ruling, the Court’s analysis of an ATDS may also be

  impacted by the Eleventh Circuit’s decision in Glasser v. Hilton Grand Vacations Co., LLC, No.

  18-14499 (appeal filed Oct. 24, 2018). In Glasser, the district court granted the defendant

  summary judgment in a TCPA suit because the system used to place phone calls by the defendant

  was not an ATDS. See Glasser v. Hilton Grand Vacations Co., LLC., 341 F. Supp. 3d 1305, 1314

  (M.D. Fla. 2018). The defendant used a dialing system requiring a clicker agent to manually click

  a button to place calls. See id. at 1313.

         The plaintiff’s expert in Glasser argued the system was an ATDS notwithstanding the



                                                   4
Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 5 of 6
                                                 CASE NO. 19-24218-CIV-ALTONAGA/Goodman


  clicker agent. See id. at 1313–14. The court disagreed, finding “the evidence shows that human

  intervention is necessary for numbers to be dialed” and the system is therefore not an ATDS. Id.

  at 1314. The plaintiff appealed the district court’s decision, and “[t]he sole issue on appeal is

  whether the district court erred in granting summary judgment to [defendant] on the grounds that

  its ‘IMC System’ did not constitute an Automatic Telephone Dialing System as defined by the

  TCPA.” (Brief for Appellant at 2, Glasser v. Hilton Grand Vacations Co., LLC (No. 18-14499),

  2019 WL 268444 (alterations added)).

         As noted by Defendants, if the FCC adopts a definition that provides — as the defendant

  in Glasser suggests — that to be an ATDS, equipment must (a) use a random or sequential number

  generator to store or produce numbers and dial those numbers without human intervention, or (b)

  that predictive dialers do not meet the statutory ATDS definition, that decision will bind the Court

  and may require dismissal or summary judgment in Defendants’ favor. (See Mot. 6). As also

  noted by Defendants, because the claims raised in this case are premised on vicarious liability for

  claims Plaintiffs have already litigated and collected on against AWL in Karpilovsky v. All Web

  Leads, Inc., Case No. 1:17-cv-1307 (N.D. Ill.), Plaintiffs will suffer little prejudice, if any, by a

  brief stay. (See Reply 5–6). The calls for which Plaintiffs seek to hold Defendants vicariously

  liable were all made to telephone numbers provided by the Plaintiffs on AWL’s website rather

  than from any random or sequential lists generated by AWL’s dialer; if such calls are not deemed

  a violation of the TCPA, the case will be over. (See id. 7–8). The parties and the Court would

  certainly benefit from a clarification of the definition of an ATDS.

         Consequently, the Court uses its broad discretion to stay the case. The period for public

  comment on the issue has closed and the FCC ruling on the interpretation of the definition of an

  ATDS is expected to be forthcoming. The appeal in Glasser is ripe for review. Given the impact



                                                   5
Case 1:19-cv-24218-CMA Document 71 Entered on FLSD Docket 01/02/2020 Page 6 of 6
                                                CASE NO. 19-24218-CIV-ALTONAGA/Goodman


  these decisions are likely to have on this case, the prudent course is to join the courts in Secure,

  Buhr, and Reyes — as well as the undersigned’s decision in Wijesinha — and stay this action.

         Accordingly, to conserve the parties’ and judicial resources, it is ORDERED AND

  ADJUDGED as follows:

         1.      Defendants’ Joint Motion to Stay [ECF No. 60] is GRANTED. The case is

                 STAYED pending the FCC’s decision regarding the interpretation of an ATDS and

                 the decision in Glasser v. Hilton Grand Vacations Co., LLC, No. 18-14499 (appeal

                 filed Oct. 24, 2018).

         2.      The parties are required to file a status report within one week of the FCC decision

                 and shall also provide the Court with status updates regarding the appeal every 60

                 days beginning March 2, 2020.

         3.      The case is ADMINISTRATIVELY CLOSED, for statistical purposes only,

                 without prejudice to the substantive rights of any of the parties. Any party may

                 move to reopen the case at the appropriate time.

         DONE AND ORDERED in Miami, Florida, this 2nd day of January, 2020.



                                                         __________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                   6
